Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered May 30, 2001, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence, including the victim’s testimony as to the pursuit and capture of defendant, clearly established that defendant was the person who assaulted the victim.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Saxe, Sullivan, Marlow and Gonzalez, JJ.